Citation Nr: 1042194	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  06-21 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a 
seizure disorder.

2.  Entitlement to service connection for migraines, to include 
as secondary to a service-connected seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1986 to August 1986 and 
March 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Veteran seeks entitlement to an initial rating higher than 10 
percent for a seizure disorder and entitlement to service 
connection for migraines, to include as secondary to his service-
connected seizure disorder.

VA has a duty to assist a claimant in obtaining evidence; such 
assistance includes providing the claimant a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds the duty to assist has not been met.  The July 
2010 supplemental statement of the case shows that based on the 
Veteran's statement received in May 2009, VA examinations with 
medical opinions were scheduled.  That supplemental statement of 
the case states that notification was received that the Veteran 
failed to attend the VA examinations and there was indication the 
letter notifying the Veteran of the examinations was returned as 
undeliverable.

The claims file does not contain evidence that a notification 
letter was sent or returned as undeliverable.  The Board notes 
that, there is a presumption of regularity that attaches to 
actions of public officials and that presumption of regularity 
has been applied all manner of VA processes and procedures.  
Woods v. Gober, 14 Vet. App. 214 (2000).  However, there is no 
indication that any prior or subsequent correspondence sent to 
the Veteran's address on file was undeliverable.  Therefore, the 
Board finds that the Veteran should be afforded new VA 
examinations and notification of the examinations should be 
provided to the Veteran with a copy of notification placed in the 
claims file.  If the letter is returned as undeliverable, the 
returned letter should be placed in the claims file.

The Veteran is reminded that he is expected to attend scheduled 
examinations or give proper notice in the event of cancellation 
or postponement.  VA's has a duty to assist the Veteran in 
obtaining information and the Veteran has a duty on his part to 
cooperate with VA in developing a claim.  However, the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).  VA's duty must be understood as a duty to assist the 
Veteran in developing his claim, rather than a duty on the part 
of VA to develop the entire claim with the Veteran performing a 
passive role.  Turk v. Peake, 21 Vet. App. 565 (2008).  In this 
instance, the Veteran must aid in the development of his claim by 
attending VA examinations as requested.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA 
examinations for a seizure disorder and 
for migraines.  Provide notification to 
the last known address of record.  A copy 
of the notification should be placed in 
the claims file.  If the notice letter is 
returned as undeliverable, the returned 
letter should be placed in the claims 
file.

2.  Afford the Veteran a VA examination to 
determine the current severity of his 
service-connected seizure disorder.  The 
examiner should identify and completely 
describe all current symptomatology.  The 
Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination and the report should note 
that review.  Ask the examiner to discuss 
all findings in terms of 38 C.F.R. §§ 
4.124a, Diagnostic Codes 8910-8914 (2010).  
The pertinent rating criteria must be 
provided to the examiner.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

3.  Afford the Veteran a VA examination 
for migraines.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  In providing these 
opinions, the examiner must acknowledge 
and discuss any lay evidence of a 
continuity of symptomatology.  The term 
"at least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.  All opinions should be 
supported by a clear rationale.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing the following:

a)  Is there clear and unmistakable 
evidence that the Veteran's current 
migraines existed prior to service?

b)  If migraines clearly and 
unmistakably preexisted service, did 
the migraines undergo a permanent 
worsening in service?  If so, was that 
permanent worsening the result of the 
natural progress of the disorder?

c)  If migraines did not clearly and 
unmistakably preexist service, is it 
at least as likely as not (probability 
of 50 percent or more) that the 
Veteran's current migraines are 
causally or etiologically related to 
service?

d)  Is it at least as likely as not 
(probability of 50 percent or more) 
that the Veteran's current migraines 
are aggravated by his seizure 
disorder?  

4.  Then, readjudicate the claims.  If the 
claims remain denied, issue a supplemental 
statement of the case, and afford the 
appropriate time for response.  Then, 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

